The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2016/0321975) in view of Boyd et al. (10,698,138 or WO2016/171981).Regarding claim 1, Yan et al. teach in figure 8 and related text a display device, characterized in that the display device comprises:
 a first panel 14B, having a first side, a first displaying area (the area between the two BM layers 113 located at the edges of the first panel 14B), a first non-displaying area (located directly under the above two BM layers 113) surrounding (on both sides) the first displaying area and a plurality of pixel areas disposed in the first displaying area; and 
a second panel 14A, disposed on the first panel 14B, and having a second side adjacent to the first side, a second displaying area (the areas 110 between the two BM layers 112 located at the edges of the second panel 14A), a second non- displaying area (located directly under the above two BM layers 112) surrounding (on both sides) the second displaying area and a plurality of pixel areas disposed in the second displaying area; 	
wherein the second displaying area overlaps with the first displaying area, and the second displaying area is smaller than the first displaying area;
wherein a margin portion of the first non-displaying area has a first width measured from the first side to a first edge of the first displaying area in a first direction; a margin portion of the second non-displaying area has a second width measured from the second side to a second edge of the second displaying area in the first direction and the second width is greater (in total) than the first width;
an optical film 108, disposed between the first panel and a light exiting side of the second panel,
 a first black matrix (the middle element 113), disposed in the first displaying area and having a third width in the first direction; and
 a second black matrix (the three middle elements 112), disposed in the second displaying area and having a fourth width (in total) in the first direction; wherein the fourth width is greater than the third width.

Yan et al. do not teach an air gap disposed between the optical film and the light exiting side of the first panel.
Boyd et al. teach in figure 1A and related text an air gap disposed between the optical film 120 and the first panel.
Boyd et al. and Yan et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yan et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose an air gap between the optical film and the first panel, as taught by Boyd et al., in Yan et al.’s device, in order to adjust and optimize the light transmission of the device.

Regarding claims 2, Yan et al. teach in figure 8 and related text that the second displaying area is disposed within the first displaying area, when viewed at the top view.

Regarding claim 6, Yan et al. teach in figure 8 and related text that the first panel 14B further comprises a gate (of TFT) on panel (GOP) driving circuit disposed in the first non- displaying area 113; the second panel 14A further comprises another gate (of TFT) on panel (GOP) driving circuit; and the another gate on panel (GOP) driving circuit overlaps with the gate on panel (GOP) driving circuit.  Yan et al. do not explicitly state that the GOP circuit is a driving circuit.  Yan et al. teach throughout the invention using driving circuits.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the GOP circuit as a driving circuit in Yan et al.’s device in order to be able to operate the device.

Regarding claims 9, Yan et al. teach in figure 8 and related text that 
the first panel 14B further has a third side; the first side is opposite to the third side; the first displaying area (located in-between BM layers 113) further has a third edge adjacent to the third side and the first edge is adjacent to the first side;
the second displaying area 110 further has a fourth side; the fourth side is opposite to the second side; the second displaying area further has a fourth edge adjacent to the fourth side; the second edge is adjacent to the second side; and
a distance between the first edge and the third edge is greater than a distance between the second edge and the fourth edge.

Regarding claims 10, Yan et al. teach in figure 8 and related text a polarizer 108 disposed on the light exiting side of the first panel 14B; and another polarizer 54 disposed on a light exiting side of the second panel 14A; wherein the polarizer has a polarization axis and the another polarizer has another polarization axis; and the polarization axis different from the another polarization axis.

Response to Arguments
Some of applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.  The rest of applicant’s arguments were adequately addressed in previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800